Case 9:18-cv-80176-BB Document 92 Entered on FLSD Docket 02/14/2019 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

 IRA KLEIMAN, as personal representative of
 the estate of David Kleiman, and W&K INFO
 DEFENSE RESEARCH, LLC

            plaintiffs,
 v.                                                                       Case No. 9:18-cv-80176 (BB/BR)

 CRAIG WRIGHT,

       defendant.
 _____________________________________/



                          DR. CRAIG WRIGHT’S DISCOVERY MEMORANDUM1




 1
     The Court has scheduled the discovery hearing to take place on February 20, 2019, at 3 p.m.
Case 9:18-cv-80176-BB Document 92 Entered on FLSD Docket 02/14/2019 Page 2 of 5



          Plaintiffs’ Second Amended Complaint [D.E. 83] (the “Complaint”) alleges that Dr. Craig

 Wright purportedly stole a massive amount of bitcoin from his long-time friend, Dave Kleiman,

 after Dave unexpectedly died in April of 2013. As alleged in the Complaint, bitcoin is a form of

 electronic currency, which is held in an electronic wallet stored on an electronic device.2 Dave was

 an expert in the field of information technology and computer security. Given Dave’s background,

 and because a bitcoin wallet must be stored on an electronic device, Dave’s electronic devices are

 the first and most obvious place for the parties to look for information relevant to prosecuting and

 defending this case. For that reason, Dr. Wright issued a discovery request to inspect those

 devices.3 Plaintiffs have not allowed a meaningful inspection to occur.4

          The need to inspect Dave’s electronic devices is magnified by the fact that plaintiff Ira

 Kleiman may have deleted the very bitcoin wallets he believes Dr. Wright somehow “stole.” Long

 before this lawsuit was filed, and shortly after Dave died, Dr. Wright contacted Dave’s father

 Louis Kleiman (and later Ira) to tell them that Dave might have bitcoin wallets stored on his

 electronic devices, and that they should make sure nothing was deleted from those devices.

 Nonetheless, Ira responded in a February 18, 2014 e-mail that he may have deleted key evidence

 regarding the claims he now asserts, “by throwing away a bunch of Dave’s papers and formatting

 drives that [he] couldn’t access.” See e-mail from I. Kleiman to C. Wright, attached as Exhibit C.

 As the attached declaration of computer forensic expert Clint Modesitt explains, by re-formatting

 Dave’s hard drives, Ira likely would have deleted the bitcoin wallets and any information relating

 to the wallets that were stored on the hard drives. See Decl. of C. Modesitt, attached as Exhibit D.



 2
    See, e.g., Compl. ¶¶ 20-22 (describing bitcoin as a “digital currency” that stored in “electronic wallets,” which “are
 separate computer files dedicated to storing information about specific bitcoins”) (emphasis added). We are using
 these terms because they are used in the Complaint. We do not concede that Plaintiffs are using the correct
 terminology.
 3
   See Dr. Wright’s First Request for Production at Requests 1 and 2, which is attached as Exhibit A.
 4
    See Plaintiffs’ Response to Dr. Wright’s First Request for Production at Response 1, which is attached as Exhibit B.

                                                             2
Case 9:18-cv-80176-BB Document 92 Entered on FLSD Docket 02/14/2019 Page 3 of 5



         Plaintiffs’ objection to the inspection has been a moving target. Plaintiffs first objected to

 the inspection because Ira is using Dave’s electronic devices as his personal computers, to store

 “photographs of his wife and minor children and commercial movie/music files.” Plaintiffs then

 objected that they needed some unstated procedure to protect attorney-client privilege. Stated

 differently, plaintiffs argue that inspection of Dave’s electronic devices—which are central to this

 case—should be limited because Ira is using this critical evidence for his personal affairs. Ira

 cannot use a shield as a sword, and he cannot tamper with Dave’s electronic devices while pursing

 claims of “theft” from those devices. Furthermore, as the Modesitt declaration attests, anything

 less than a full forensic imaging of Dave’s electronic devices would leave a key question

 unanswered—what evidence did Ira destroy when he wiped the electronic devices’ hard drives?

 See Ex. D ¶¶ 6, 10. The information that emanates from an immediate inspection could directly

 and significantly affect the scope and course of the litigation.

         Separately, plaintiffs have served on Dr. Wright four sets of document requests totaling

 137 requests,5 seeking “all documents” relating to: (i) every company that Dr. Wright has or ever

 had any ownership or financial interest in;6 (ii) any communication with any person or company

 regarding cryptocurrency;7 and (iii) any bitcoin transaction that Dr. Wright ever made between

 2009 and 2014.8 These requests are not proportional to the needs of the case, where plaintiffs are

 requesting a seemingly countless number of documents (terabytes worth), whose production

 plainly would outweigh any benefit from their production, and plaintiffs refuse to narrowly tailor

 their requests to the claims or defenses at issue.




 5
   Attached as Composite Exhibit E are plaintiffs’ four requests. Attached as Exhibit F are Dr. Wright’s responses to
 the first request. The responses to the second, third, and fourth requests are not yet due.
 6
   See Composite Exhibit E at 41, Request 28.
 7
   See Id. at 23-24, Request 45.
 8
   See Id. at 26, Request 64.

                                                           3
Case 9:18-cv-80176-BB Document 92 Entered on FLSD Docket 02/14/2019 Page 4 of 5



         Dr. Wright stands ready to produce documents in his possession, custody, or control that

 relate to Dave, any trust in which Dave was a trustee or beneficiary, and W&K Info Defense

 Research, LLC. This is reasonable and proportional to the needs of the case. It also will allow the

 parties to complete meaningful discovery before the discovery deadline of June 10, 2019. Dr.

 Wright will begin producing these documents as soon as the Court enters a confidentiality order,

 which defendant’s counsel took the lead in preparing and, after multiple discussions among all

 counsel, can be entered upon resolution of two outstanding issues.

         Plaintiffs seek to limit the protections of the confidentiality order’s attorney-eyes-only

 designation to trade secrets. Dr. Wright believes this added protection should extend to non-public

 corporate financial information related to his current businesses. Plaintiffs also request that the

 Court ignore Local Rule 5.4, and instead require that if any information designated confidential is

 filed with the Court, the party that is not filing it should move to seal the filing. Plaintiffs’

 requested procedure is backwards, irrational and unnecessarily burdensome. Dr. Wright submits

 that the parties should simply comply with Local Rule 5.4.



                       CERTIFICATE OF PRE-HEARING CONFERENCE
         In accordance with the Standing Discovery Order [D.E. 22], counsel for Dr. Craig Wright

 certify that they conferred in good faith with plaintiffs’ counsel regarding the relief requested in

 this memorandum, but we were unable to resolve the issues raised here.




                                                     4
Case 9:18-cv-80176-BB Document 92 Entered on FLSD Docket 02/14/2019 Page 5 of 5




                                                   Respectfully submitted,

                                                   RIVERO MESTRE LLP
                                                   Attorneys for Dr. Craig Wright
                                                   2525 Ponce de Leon Boulevard, Suite 1000
                                                   Miami, Florida 33134
                                                   Telephone: (305) 445-2500
                                                   Fax: (305) 445-2505
                                                   Email: arivero@riveromestre.com
                                                   Email: jmestre@riveromestre.com
                                                   Email: arolnick@riveromestre.com
                                                   Email: receptionist@riveromestre.com

                                                   By: s/ Andres Rivero
                                                   ANDRES RIVERO
                                                   Florida Bar No. 613819
                                                   JORGE A. MESTRE
                                                   Florida Bar No. 88145
                                                   ALAN H. ROLNICK
                                                   Florida Bar No. 715085
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263

                                  CERTIFICATE OF SERVICE

        I certify that on February 14, 2019, I electronically filed this document with the Clerk of
 the Court using CM/ECF. I also certify that this document is being served today on all counsel of
 record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
 Mail.


                                                                  _ /s/Andres Rivero
                                                                     ANDRES RIVERO




                                                  5
